Citation Nr: 0006732	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1951 to 
November 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to non- service 
connected (NSC) pension and special monthly pension.  By a 
decision dated in October 1998, the RO granted the 
appellant's claim for entitlement to NSC pension, but 
continued it's denial of the claim for special monthly 
pension.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant has use of the upper and lower extremities 
and is capable of self- care.  He is not blind, bedridden, a 
patient in a nursing home and/or mentally incompetent.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for aid and attendance of another person, or on 
account of being housebound, have not been met.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his current disabilities render 
him permanently housebound and/or so disabled as to require 
the regular aid and attendance of another person.  His 
allegations and the evidence of record, when viewed in the 
light most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
In an effort to assist him in the development of his claim, 
the RO has obtained his private clinical records and afforded 
him VA examination.  The record does not reveal any 
additional sources of relevant information which may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In the present case, the appellant is in receipt of an award 
of NSC pension benefits.  A veteran, who is otherwise 
entitled to VA pension, may receive an additional monthly 
pension where he/she is helpless or so nearly helpless as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351 (1999).  
Eligibility for such benefits requires that the veteran 
establish that he/she (1) is blind or functionally blind; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) has a factual need for aid and attendance.  
38 C.F.R. § 3.351(c) (1999).

Under VA law and regulations, a factual need for aid and 
attendance is established where the veteran meets the 
following considerations: inability of the claimant to dress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 C.F.R. 
§ 3.352(a) (1999).  The particular personal function(s) that 
the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but he is not required to 
satisfy all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet.App. 222, 224 (1996).  Nevertheless, it is 
"mandatory" for the VA to consider all of the above- 
mentioned factors within the regulation.  Id. at 224.

A lesser (than the rate for aid and attendance) special 
monthly payment is authorized if a veteran is permanently 
housebound.  38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (1999).  A condition precedent to receiving 
monthly pension at the housebound rate is a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under §4.17 of Chapter 38).  38 C.F.R. 
§ 3.351(d) (1999).

The appellant's private medical records, dated from August 
1990 to July 1996, reveal diagnoses of gastritis, peptic 
ulcerative disease and atherosclerotic obstructive disease in 
1990.  He received treatment for plantar fasciitis of the 
right foot, right knee pain and right ankle synovitis by 
Joaquin Balaguer, D.P.M., in 1996.  During this time period, 
x- ray examinations of the right ankle revealed the presence 
of a plantar spur, but were otherwise interpreted as 
"normal."  An x- ray examination of the lumbosacral spine 
revealed marginal osteophytes throughout the spine, overall 
loss of vertebral height, mild disc space narrowing and 
calcification of the abdominal aorta.  Medical records from 
Jose C. Rolon Rivera, M.D., reveal additional diagnoses of 
diabetes mellitus and lumbar radiculitis.

On VA aid and attendance examination in August 1996, the 
appellant primarily complained of headaches, finger joint 
pain with weakened grip, low back pain, insomnia, anorexia, 
heartburn and hyperacidity.  On examination, he was alert, 
oriented and coherent.  He walked erect with a normal gait.  
His build and state of nutrition were satisfactory.  His 
pulse was 70 beats per minute, his blood pressure reading was 
150/90 (systolic/diastolic), and he had 14 respirations per 
minute.  He had a refraction error which was corrected with 
eyeglasses.  He manifested arthritis and degenerative joint 
disease of the upper and lower extremities as well as the 
vertebral spine.  He also held diagnoses of right ankle 
spurs, hiatal esophagic hernia and medicamentous gastritis.  
He was capable of performing self- care and ambulating 
without assistance.  He was also competent to manage his own 
financial affairs.

In June 1997, an abdominal sonogram conducted by Salvador 
Mercado, M.D., revealed the presence of gallstones and 
indicated a diagnosis of cholelithiasis.  In August 1997, the 
appellant received a permanent pacemaker due to 
atrioventricular block at Hospital Hermanos M[e]lendez, Inc.  
His discharge summary noted that he was capable of 
"[s]elfcare."  A December 1997 gastrointestinal endoscopy 
conducted by Wilmer Rodriguez- Silva, M.D., revealed 
diagnoses of hiatal hernia, gastritis and deformed bulb.  In 
a letter dated in February 1998, Dr. Rolon indicated that the 
appellant was being followed for allergic rhinitis, peptic 
ulcerative disease, hiatal hernia with reflux, 
atrioventricular block with permanent pacemaker, 
cholelithiasis, plantar spurs and arterial hypertension.  
Medical receipts of record show that the appellant has been 
prescribed a variety of medications.

Upon review of the evidence of record, the Board finds that 
the appellant's disabilities are not so disabling as to 
render him unable to care for himself.  In so deciding, the 
Board is cognizant of the fact that he receives treatment and 
prescriptive medications for a variety of disabilities, to 
include gastritis, hiatal hernia, peptic ulcerative disease, 
atherosclerotic obstructive disease, diabetes mellitus, 
lumbar radiculitis, right calcaneal spur, arterial 
hypertension and allergic rhinitis.  However, the record 
clearly shows that he has use of the upper extremities and is 
capable of ambulation without assistance or aid of a cane.  
He is mentally competent.  Both private and VA evaluations 
clearly show that he is capable of self- care.  He is not 
blind, bedridden or hospitalized.  In view of this evidence, 
the Board finds, by a preponderance of the evidence, that the 
appellant is not entitled to special monthly pension based on 
the need for aid and attendance of another person.

With respect to the appellant's claim for special monthly 
compensation at the housebound rate, the Board notes that the 
condition precedent of at least one disability rated as 100 
percent disabling has not been met.  Even assuming, arguendo, 
that the appellant could meet the threshold criteria for the 
applicability of this regulatory provision, both private and 
VA evaluations show that he is not permanently confined to 
his home or his immediate area, and he is not 
institutionalized.  Thus, by a preponderance of the evidence, 
the Board finds that the appellant is not entitled to special 
monthly compensation at the housebound rate.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102, 4.3 (1999).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person, or on account of being 
housebound, is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

